    Case 1:18-cv-01781-PGG-BCM Document 293 Filed 05/07/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

MUTINTA MICHELO, et al.,                         )
                                                 )
                     Plaintiffs,                 )
                                                 )
v.                                               )
                                                 )       18 Civ. 1781 (PGG)
NATIONAL COLLEGIATE STUDENT                      )       consolidated with
LOAN TRUST 2007-2, et al.,                       )       18 Civ. 7692 (PGG)
                                                 )
                     Defendants.                 )

                 TRANSWORLD SYSTEMS INC.’S
        MOTION TO STAY ENFORCEMENT OF APRIL 23 ORDER

        NOW COMES Transworld Systems Inc. (“TSI”), through undersigned

counsel, and respectfully files its Motion to Stay Enforcement of this Court’s

Order entered on April 23, 2021 (the “Order”) (Dkt. 280 in Case No. 18-CV-

1781). That Order granted in part plaintiff’s motion for sanctions against TSI (the

“Motion”), and imposes substantial relief against TSI.

        Contemporaneously with the filing of this motion, TSI has filed an

objection to the Order.1

        To be clear, TSI does not in any way oppose the deposition of Affiant X

proceeding as scheduled, or the completion of discovery as scheduled. TSI simply

seeks a stay of enforcement of the Order to the extent that it imposes any sanctions

against TSI, monetarily or otherwise, until TSI’s objection to the Order is

resolved.

1
 TSI incorporates its response to the plaintiffs’ Motion (Dkt. 274 in Case No. 18-CV-
1781) and its objection to the Order, by reference.
 Case 1:18-cv-01781-PGG-BCM Document 293 Filed 05/07/21 Page 2 of 3




       WHEREFORE, Transworld Systems Inc., respectfully requests that this

Court stay enforcement of the Order until the District Court resolves TSI’s

pending objection to the Order, and for all other and further relief that this Court

deems just and appropriate.

                                          Respectfully submitted,

                                          /s/ James K. Schultz
                                          James K. Schultz
                                          Sessions, Israel & Shartle, LLC
                                          1545 Hotel Circle South, Suite 150
                                          San Diego, California 92108
                                          Telephone: (619) 296-2018
                                          Email:        jschultz@sessions.legal

                                          Bryan Shartle
                                          Sessions, Israel & Shartle, LLC
                                          3850 N. Causeway Blvd., Ste. 200
                                          Metairie, LA 70002
                                          Telephone: (504) 846-7917
                                          E-mail:       bshartle@sessions.legal

                                          Morgan I. Marcus
                                          Sessions, Israel & Shartle, LLC
                                          141 W. Jackson Blvd., Ste. 3550
                                          Chicago, Illinois 60604
                                          Telephone: (312) 578-0990
                                          E-mail:       mmarcus@sessions.legal

                                          Aaron R. Easley
                                          Sessions, Israel & Shartle, LLC
                                          3 Cross Creek Drive
                                          Flemington, New Jersey 08822-4938
                                          Telephone: (908) 237-1660
                                          E-mail:       aeasley@sessions.legal

                                          Attorneys for Transworld Systems Inc.




                                         2
 Case 1:18-cv-01781-PGG-BCM Document 293 Filed 05/07/21 Page 3 of 3




                       CERTIFICATE OF SERVICE

      I hereby certify that on May 7, 2021 a true and correct copy of the

foregoing was served upon counsel of record via ECF.

                                       /s/ James K. Schultz




                                       3
